DETAILED ACTION
1	This action is responsive to the amendment filed on December 27, 2021.
2	The cancellation of claims 15, 19 and 20 is acknowledged. Pending claims are 1-14, 16-18 and 21-23.
3	The rejection of the claims under 112, second paragraph, is withdrawn because of the applicant’s amendment.
4	The provisional nostatutory double patenting rejection of claims 1-14, 16-18 and 21-23 over the claims of the copending application No. 17/254,827 is maintained for the reasons set forth in the previous Office action that mailed on 09/24/2021.
5	The rejection of the claims under 35 U.S.C. 103 as being unpatentable over Neuba et  al. (US’ 125 A1) or in view of Schoepgens et al. (US’ 942 A1) are withdrawn because of the applicant’s amendment.
Response to Applicant’s Arguments
7	Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
	With respect to the provisional nonstatutory double patenting rejection of claims 1-14, 16-18 and 21-23 over the claims of the copending application No. 17/254,827, applicants argued that the instant claims are amended to recite a narrow range for the at least one crosslinked copolymer and therefore, applicants requested the examiner to reconsider the rejection.
The examiner respectfully, disagrees with the above argument because the instant claims recite 0.3-0.5% ( Claim 1) and the claims of the copending application No. 17/254,827, recite at least one crosslinked copolymer present in a total amount of from 0.2-0.6% (Claim 1). Therefore, the amounts are within the claimed range in the copending application No. 17/254,827, 
With respect to the applicants arguments based on the rejections of the claims under 103 over Neuba et al. (US’ 125 A1) and in view of Schoepgens et al. (US’ 942 A1). Applicant’s arguments have been considered but are moot because the rejections have been withdrawn. 
Allowable Subject Matter
8	Claims 1-14, 16-18 and 21-23 are allowable if the claims are overcome the provisional nostatutory double patenting rejection on record. The prior art do not teach or disclose the claimed amounts of the crosslinked copolymer of acrylic acid and non-ethoxylated ester of acrylic acid in the claimed composition as claimed.
9	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761